Appeal by defendant from a judgment of the County Court, Westchester County, rendered April 15, 1975, convicting him of grand larceny in the third degree and possession of a weapon, dangerous instrument and appliance, as a misdemeanor, after a nonjury trial, and imposing concurrent six-month prison sentences. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed upon the conviction for grand larceny in the third degree to a five-year period of probation and by reducing the sentence imposed upon the conviction for possession of a weapon, dangerous instrument and appliance to a three-year period of probation, each to run concurrently, and case remanded to the County Court, Westchester County, to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). As so modified, judgment affirmed. Under all of the facts and circumstances presented, we believe that the sentences were excessive to the extent indicated herein. We have examined defendant’s other contentions and find them to be without merit. Hopkins, Acting P. J., Martuscello, Latham, Rabin and Titone, JJ., concur.